Title: From John Adams to James Wilkinson, 16 November 1804
From: Adams, John
To: Wilkinson, James



Sir
Quincy November 16. 1804.

I received your letter and have endeavoured to recollect the conversation you mention, soon after my Election to the Presidents Office. Much of it is still fresh in my memory, but the orders you think you received from me relative to the uniform of the Army have no traces in my mind. I recollect saying that I should look to you for all necessary information and representations respecting the Army; but I never could have intended or thought to be understood to give you authority to establish an entire uniform for Officers and Soldiers. In truth I doubt whether a General or a Secretary of war, or a President, or all of them together have such authority without an act of the Legislature. I am very sorry for the difference of opinion between you and Coll. Butler, because I have ever entertained a favourable opinion of both. With all that esteem and regard, which you very well know I have always had for you, I remain / Your friend & very humble Servt:
